Citation Nr: 1146809	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied a previously disallowed claim for service connection for PTSD.
 
In December 2007, the Board reopened the Veteran's claim and remanded it to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After again remanding the case in July 2009, the Board denied the claim on the merits in March 2010.

The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Vacatur and Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated, and the matter remanded, to enable the Board to apply the amended provisions of 38 C.F.R. § 3.304(f)(3); promulgated while the Veteran's appeal was pending at the Court.  See Ervin v. Shinseki, 24 Vet. App. 318 (2011).  The Court granted the Motion later that same month.

For the reasons set forth below, this appeal is being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Pursuant to a liberalizing rule promulgated after the Board issued its decision in March 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

For purposes of the new regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In the present case, the record shows that the Veteran served aboard the USS Theodore E. Chandler when it sailed in Vietnamese waters from October 23, 1969 to November 20, 1969; December 9, 1969 to January 17, 1970; December 28, 1970; December 31, 1970 to January 31, 1971; February 9, 1971 to February 25, 1971; March 7, 1971 to April 2, 1971; and April 17, 1971 to April 23, 1971.  Some of these time periods included operations in the combat zone of Vietnam.  In particular, available deck logs indicate that the USS Chandler steamed along the coast of Vietnam and, in so doing, fired on various land targets on multiple occasions between November 1969 and January 1970.

Neither the deck logs, nor any other available service records, reflect that the ship itself was fired upon, or that anyone aboard the vessel was injured by the firing activities originating therefrom.  In addition, the Veteran acknowledges that, during his service aboard the USS Chandler off the coast of the Republic of Vietnam, he did the crew's and officers' laundry and also ran the ship's store (including ordering supplies).  However, during operations when the ship fired upon Vietnamese land targets, he maintains that he loaded projectiles into the barrel to be fired, worked in the magazine where ammunition was stored, and stood watch on the main deck (both armed and unarmed).  He has described fear of being subjected to enemy attacks when his ship shot at the Vietnamese land targets or docked in Vietnamese ports to pick up supplies.  

In the Motion filed with the Court, the parties agreed that the Veteran's claim should be considered under the amended regulation.  Because no medical opinion has been obtained that speaks directly to the matters described in the new regulation, and to avoid the possibility of prejudice, the Board will remand the claim for additional development and consideration by the agency of original jurisdiction (AOJ) in the first instance.  38 C.F.R. § 19.9 (2011).

The available VA treatment records suggest that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Because the records underlying such an award could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Records of the Veteran's treatment at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, and at the VA Community Based Outpatient Clinic (VA CBOC) in Gloucester County, New Jersey, were last obtained by the AOJ on June 4, 2009.  On remand, efforts should also be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's entitlement to SSA disability benefits, to include any medical records gathered in connection therewith.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

2.  Obtain copies of records pertaining to any mental health treatment the Veteran has received through the VAMC in Philadelphia, Pennsylvania, and the VA CBOC in Gloucester County, New Jersey, since June 4, 2009.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

3.  After all of the foregoing development has been completed, arrange to have the Veteran scheduled for a VA mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file.  All studies and/or tests deemed necessary should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should offer an opinion as to whether the Veteran's reported fear of being subjected to enemy attacks when his ship shot at Vietnamese land targets, or docked in Vietnamese ports to pick up supplies, is adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressor(s).  A complete rationale should be provided.

4.  After conducting any additional development deemed necessary, the claim should again be reviewed, taking into consideration the amended provisions of 38 C.F.R. § 3.304(f)(3).  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

